11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jason Keith Richardson,                      * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR42327.

Vs. No. 11-15-00186-CR                       * November 19, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Jason Keith Richardson’s pro se motion to
withdraw his notice of appeal and dismiss his appeal and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion, the
appeal is dismissed.